FILED
                            NOT FOR PUBLICATION                              MAR 08 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50498

               Plaintiff - Appellee,             D.C. No. 2:06-cr-00599-CAS

  v.
                                                 MEMORANDUM *
MELIDA FLORES, a.k.a. La Dona, a.k.a.
Nancy, a.k.a. Seal L,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                            Submitted February 28, 2012 **

Before:        LEAVY, THOMAS, and CHRISTEN, Circuit Judges.

       Melida Flores appeals from the 108-month sentence imposed following her

guilty-plea conviction for two counts of conspiracy with intent to distribute a

controlled substance, in violation of 21 U.S.C. § 846; and eleven counts of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possession with intent to distribute crack cocaine, in violation of 21 U.S.C.

§ 841(a)(1), and (b)(1)(B)(iii). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Flores contends that the district court erred by denying her a minor role

adjustment under U.S.S.G. § 3B1.2(b). The district court did not commit clear

error by concluding that Flores was not a minor participant. See United States v.

Cantrell, 433 F.3d 1269, 1282-83 (9th Cir. 2006).

      Flores also contends that the district court violated Federal Rule of Criminal

Procedure 32(i)(3)(B) because it did not make sufficient findings in support of its

conclusion that a minor role adjustment was not warranted. The court’s statements

were sufficient. See United States v. Ingham, 486 F.3d 1068, 1074 (9th Cir. 2007)

(Rule 32 findings “need only state the court’s resolution of the disputed issue[]”)

(internal quotation marks and citation omitted).

      AFFIRMED.




                                          2                                     10-50498